DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Status of Application, Amendments and/or Claims
2.		The amendment dated 1/11/2022 is acknowledged and entered into record. Claim 36 is amended. Claim 58 is cancelled. Claims 36-37, 39-41, 43-44, 46-48, 50-51, 55 and 59 are currently pending. 
3.		Claims 36-37, 39-41, 43-44, 46-48, 50-51, 55 and 59, drawn to a method comprising detecting bacterial CsgA in a sample, determining parkinsonism in the subject and administering a therapeutic, are being considered for examination in the instant application. 

Rejections Maintained
Claim Rejections - 35 USC § 112-Written description
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

5.	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.		Claims 36-37, 39-41, 43-44, 46-48, 50-51, 55 and 59 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. The rejection is maintained and extended to amended claims for reasons of record in the Office Action dated 10/14/2021. Minor modifications have been made to address current amendments. It is noted that previously rejected claim 58 is now cancelled. 
7.		The claims are directed to a method comprising receiving a sample, which is stool or in vitro culture thereof, from a subject not having an identified genetic risk of parkinsonism, detecting bacterial CsgA in the sample by at least one recited method, determining the subject to have parkinsonism if the CsgA is at higher levels than a reference sample of a healthy or non-parkinsonism individual, and administering an amyloid inhibitor that inhibits the interaction between synuclein and bacterial amyloid protein comprising a curli subunit to the subject (claim 36); wherein: the bacterial CsgA is E.coli (claim 37);  the CsgA comprises an amino acid sequence selected from the group consisting of SEQ ID NOs:1-8 (claims 39, 50); or an aggregate of the bacterial amyloid comprising CsgA (claim 41). Claim 43 recites a further comprising step of detecting a bacterial CsgA in the reference sample, which is E.coli (claims 44, 51), where the CsgA comprises an amino acid sequence selected from the group consisting of SEQ ID NOs: 1-8 (claim 46): and detecting of bacterial CsgA comprises an aggregate of the CsgA (claim 48). Claim 55 recites the group of disorders included in parkinsonism. Claim 59 recites that the subject is not predisposed to parkinsonism. Claims 40 and 47 recite detecting the presence or level of a nucleic acid encoding CsgA in the sample. 
8.		The specification teaches that curli is a gut bacterial amyloid protein and CsgA is an amyloid subunit of curli that can seed or nucleate α-synuclein aggregation. Using a human amyloid Parkinson’s disease (PD) animal model, the specification teaches that animals intestinally colonized with curli producing bacteria develop motor dysfunction (para 0027).
The specification teaches diagnostic methods for parkinsonism by identifying abnormal levels of amyloid producing E. coli, wherein higher CsgA levels in a sample from an individual indicates parkinsonism in the subject (para 0034), and wherein the CsgA genes encode peptides of SEQ ID NOs: 1-8 (para 0037). The specification also teaches treating parkinsonism in a subject by administering an amyloid inhibitor that inhibits the interaction of a bacterial amyloid protein with synuclein, wherein the bacterial amyloid protein can comprise a curli subunit (para 0006, 0007, 0012, 0031), and the amyloid inhibitor can be any of SEQ ID NOs: 1-8, or their variants (para 0012). The specification demonstrates that injection of CsgA to wild-type (WT) or α-synuclein overexpressing mice (ASO), results in increased motor function deficits as compared to non-injected mice (Example 2, 3), however, no motor deficits are observed upon administration of a mutant CsgA peptide N122A (para 0045, 0046; Figs 2A, 2B). However, the specification does not provide description of a representative number of species of an amyloid inhibitor having the claimed function of inhibiting interaction of synuclein with a bacterial amyloid protein comprising a curli subunit. hence does not comply with adequate written description of an entire genus of said amyloid inhibitors, and an entire genus of methods using such. 
9.		Relevant art teaches small organic molecules that inhibit amyloid fibers or curli and function as antibiotics. The art teaches a compound FN075 inhibits curli protein CsgA fibrillation, however, promotes the formation of α-synuclein fiber formation (Horvath et al, JACS 134: 3439-34444, 2012; Abstract), wherein synuclein fibrils accumulate as Lewy bodies in the brain of PD patients (Introduction). The art also teaches that bacterial chaperone protein CsgE has a similar effect as FN075, i.e. inhibits CsgA induced amyloid formation, however increases α-synuclein amyloid formation, while bacterial protein CsgC inhibits both CsgA and α-synuclein amyloid formation (i.e. CsgC can be considered as a potential therapeutic) (Chorell et al, PLOS One 10: 1-11, 2015; page 8, para 2, Fig 1). The art therefore, is unpredictable with regards to the structure function relationship of E.coli curli proteins that inhibit CsgA and α-synuclein fibrils (i.e. amyloid inhibitors). The art does not provide an adequate description of amyloid inhibitors that inhibit interaction of synuclein with bacterial amyloid protein comprising a curli subunit. 
10.		To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, or any combination thereof.  However, in this case, the specification has not shown a relationship between the structure, function, or properties of the claimed genus of amyloid inhibitors that inhibit interaction of synuclein with bacterial amyloid protein comprising a curli subunit.
11.		The specification further adds that the generation of inhibitors that prevent interaction of bacterial amyloids and synuclein can serve as therapeutics for PD (para 0028), implying that such therapeutics could be obtained by screening methods. The situation is analogous to the decision in the University of Rochester v. G.D. Searle and Co. (69 USPQ 2nd 1886, CAFC 2004), wherein the Federal Circuit upheld the district court's ruling that patent claims which recited administration of compounds not disclosed, but rather to be identified in a screening assay, were invalid on their face. Since the specification does not disclose to the public the structures claimed, it does not meet the written description requirement of 35 USC § 112, first paragraph. 
12.		Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed” (See page 1117).  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed” (See Vas-Cath at page 1116).
13.		The skilled artisan cannot envision the entire genus of amyloid inhibitors that inhibit interaction of synuclein with bacterial amyloid protein comprising a curli subunit of the encompassed methods, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method.  Adequate written description requires more than a mere statement that it is part of the invention.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
14.		One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  
15.		Therefore, the claims do not meet the written description provision of 35 U.S.C. §112, first paragraph. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).
	
Applicant’s Remarks:
16. 		Applicant asserts that written description supports for the amendment reciting administration of an amyloid inhibitor that inhibits the interaction of synuclein with a bacterial amyloid protein comprising a curli subunit is present in paragraphs 0006,0007, 0012 and 0031. Applicant argues that the disclosure and knowledge in the art “is sufficient to demonstrate that the inventors had possession of the claimed invention”. Applicant therefore, requests withdrawal of the rejection. 
17.		Applicant’s arguments are fully considered however, are not found to be persuasive for reasons provided in the modified rejection above. Paragraphs 0006, 0007 and 0031 of the specification generically teach that the method comprises an amyloid inhibitor that inhibits the interaction of a bacterial protein comprising a curli subunit with synuclein. Paragraph 0012 of the specification teaches that the amyloid inhibitor can comprise a curli subunit, and can be any of SEQ ID NOs: 1-8, or their variants. Para 0027 teaches that the amyloid subunit of curli is CsgA, which seeds or nucleates aSyn aggregation, leading to pathology, and CsgA peptides comprise SEQ ID NOs: 1-8 or a variant thereof. However, the specification does not provide description of a representative number of species of an amyloid inhibitor having the claimed function of inhibiting interaction of synuclein with a bacterial amyloid protein comprising a curli subunit (emphasis added), hence does not comply with adequate written description of an entire genus of said amyloid inhibitors, and an entire genus of methods using such.
18.		The specification has not shown a relationship between the structure, function, or properties of the claimed genus of amyloid inhibitors that inhibit interaction of synuclein with bacterial amyloid protein comprising a curli subunit. Since the specification does not disclose to the public the structures claimed, it does not meet the written description requirement of 35 USC § 112, first paragraph. 

Claim Rejections - 35 USC § 103
19.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

20.		Claims 36-37, 39, 41, 43-44, 46, 48, 50-51, 55, and 59 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Chen et al. (Scientific Reports, 6: 1-10, 2016), in view of Kong et al US PGPB 20060167057, 7/27/2006 (IDS), Lindquist et al (WO 2010111516, 9/30/2010), and Evans et al, (Mol Cell 57: 1-23, 2015), and in further view of Keshavarzian et al (Movement Disorders 30: 1351-1360, 2015), as evidenced by Lionnet et al (Acta Neuropathol 135: 1-12, published online 10/16/2017). The rejection is maintained and extended to amended claims for reasons of record in the Office Action dated 10/14/2021. Minor modifications have been made to address current amendments. It is noted that previously rejected claim 58 is now cancelled.
21.		The claims are directed to a method comprising receiving a sample, which is stool or in vitro culture thereof, from a subject not having an identified genetic risk of parkinsonism, detecting bacterial CsgA in the sample by at least one recited method, determining the subject to have parkinsonism if the CsgA is at higher levels than a reference sample of a healthy or non-parkinsonism individual, and administering an amyloid inhibitor that inhibits the interaction between synuclein and bacterial amyloid protein comprising a curli subunit to the subject (claim 36); wherein: the bacterial CsgA is E.coli (claim 37);  the CsgA comprises an amino acid sequence selected from the group consisting of SEQ ID NOs:1-8 (claims 39, 50); or an aggregate of the bacterial amyloid comprising CsgA (claim 41). Claim 43 recites further comprising step of detecting a bacterial CsgA in the reference sample, which is E.coli (claims 44, 51), where the CsgA comprises an amino acid sequence selected from the group consisting of SEQ ID NOs: 1-8 (claim 46): and detecting of bacterial CsgA comprises an aggregate of the CsgA (claim 48). Claim 55 recites the group of disorders included in parkinsonism. Claim 59 recites that the subject is not predisposed to parkinsonism. 
22.		Chen et al teach that amyloid protein in the microbiota influence the origin and maintenance of neurodegenerative disease (page 7, para 3). The reference teaches that aged rats (having gut neurons with alpha-synuclein (AS) deposits) exposed to curli-producing bacteria elicit increased neuronal AS in the gut and brain, compared to rats exposed to mutant bacteria (not able to make curli), or vehicle alone (abstract; page 7, Animals). The reference also teaches that CsgA is the key element of the bacterial amyloid protein curli (page 2, para 1), and that biofilms are formed from bacterial amyloid. Chen et al suggest that aggregation of AS in the intestinal gut before diagnosis of PD indicates that the initiation comes from the gut tissues (including intestine) (page 1, para 1). The reference teaches that oral administration of curli-producing bacteria in rats results in increased AS deposits in the hippocampus and striatum neurons of the brain (Fig. 1a; Results, para 1; Discussion, para 2). The reference also teaches that brain alteration of AS can be induced “through oral tissues and their rich innervation as well as via a hematogenous route” (Discussion, para 2), thus indicating a communication of the proteins between brain and gut (or extra-brain tissues). Chen et al therefore, establishes brain and gut communication and that curli-producing bacteria increase neuronal AS in the gut and brain. 
23.		Chen et al does not teach the method steps of detecting CsgA in a sample using the method as recited in claim 36.
24.		Kong et al teach methods of diagnosing and treating CNS and amyloid related diseases, like Parkinson’s disease (PD) or Parkinonism (abstract; para 0038, 0107), wherein treatment of the subject having such diseases is done by administering a compound that inhibits or reduces amyloid fibril formation or deposition (amyloid inhibitor) (claim 25; para 0040, 0042, 0223, 0232). The reference teaches diagnostic methods comprising detecting the presence of amyloid in a sample of a tissue or cell of a subject, wherein such information (detection of presence) indicates that the subject is suffering from a disease (detect disease) or has a “predisposition to a disease” (at risk for the disease) (para 0265, 0266). Kong et al teach that amyloid peptides can be evaluated in subject samples by using methods well known to one skilled in the art, like ELISA, quantitative immunoblotting, immunoassay etc. (para 0221). Even though Kong et al do not teach the step of detecting amyloid in healthy (reference) samples, the diagnostic step would require comparison with a reference sample that would obviously be obtained from a healthy individual. The reference is silent with regards to the presence or absence of a genetic risk of parkinsonism in the subject, therefore, can inherently be considered as not having an identified genetic risk of the disease. 
25.		Chen et al or Kong et al, do not teach detection of CsgA and that CsgA comprises an amino acid sequence consisting of SEQ ID NOs: 1-8.
26.		Lindquist et al teach that bacterial curli polypeptides are associated with human disease (para 0027), wherein CsgA is the major subunit (para 0028). The reference teaches methods for detecting a CsgA peptide (para 0044). The reference also teaches a CsgA protein of SEQ ID NO: 42 that is 100% identical to instant SEQ ID NO: 1 (see Appendix 1 submitted with the last Office Action). The reference further teaches that the peptide is from E.coli and is amyloidogenic (para 004; claim 89). 
27.		Chen et al, Kong et al, or Lindquist et al. do not teach that the amyloid inhibitor inhibits the interaction between synuclein and bacterial amyloid protein comprising a curli subunit.
28.		Evans et al teach that curli comprises functional amyloids assembled by enteric bacteria during biofilm formation and colonization in host. The reference teaches that the non-amyloidogenic CsgC encoded by a csg (curli specific gene) operon was highly effective in inhibiting CsgA amyloid formation and assembly of AS; and in the absence of CsgC, CsgA formed toxic intracellular aggregates (abstract; page 11, para 2), i.e. CsgC is an inhibitor of CsgA. The reference also teaches that CsgC selectively inhibits PD associated AS amyloid formation, but not Aβ42 amyloid assembly, thereby showing that CsgC interacts with both CsgA and AS (Figures 5C, D; page 7, para 3; page 10, para 2, 4), and has a common “interaction motif in CsgA and α-synuclein” (page 8, para 1). The fact that CsgC inhibits CsgA and AS associated amyloid formation, and that CsgC has a common interaction motif in CsgA and synuclein, inherently indicates that CsgC is inhibiting the interaction of CsgA and synuclein, absent any evidence to the contrary. The reference concludes that CsgC is a “highly effective and selective inhibitor of amyloid formation” (page 3, para 1), implying that it is an amyloid inhibitor.  
29.		Chen et al, Kong et al, or Lindquist et al or Evans et al do not teach a stool sample.
30.		Keshavarzian et al teach that fecal samples of PD patients show significant difference in microbial population and gene as compared to healthy control (HC) subjects (Abstract; page 1353, col 2, para 2; Discussion, para 1; concluding para on page 1358). The reference teaches the detection of different genes from the DNA extracted from feces (page 1352, col 2, last para). The reference also teaches changes in fecal microbiota can influence “PD pathology and disease course” (page 1358, last para). The reference states that dysbiosis (gut microflora imbalance) and conditions associated with it lead to a risk of developing PD, and suggests the need for further investigation (page 1358, para spanning cols 1 and 2).
31.		Chen et al, Kong et al, Lindquist et al, Evans et al or Keshavarzian et al do not teach determination of parkinsonism in the subject, if the sample has a higher level of bacterial CsgA as compared to a reference sample. However, this is a mental step, which would obviously be performed after the detection of CsgA.
32.		It would have been, therefore, obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention for using the concept that the bacterial amyloid curli protein results in increased AS deposits in the intestinal gut and in the brain, indicating PD or increased risk of developing PD (parkinsonism) as taught by Chen et al, and modifying a method comprising receiving a sample of a subject, detecting the presence or levels of amyloid using assays like ELISA, and treating using amyloid inhibitors as taught by Kong et al, by detecting bacterial CsgA as taught by Lindquist et al, and using CsgC as an amyloid (CsgA) inhibitor in view of the teachings of Evans et al, wherein the sample for detection is stool in view of the teachings of Keshavarzian et al. The person of ordinary skill would have been motivated to assay the CsgA protein as it promotes AS deposits in the gut and brain, leading to a diagnosis of PD, indicating that PD can initiate from gut tissues (Chen et al). The person of ordinary skill would also have been motivated to study gut microbiota proteins as studies have shown a transfer of gut to brain via the vagus nerve and epithelial intestinal barrier in PD, as evidenced by Lionnet et al (Abstract; Introduction, col 1), wherein the gut (enteric) bacteria can produce functional amyloid curli protein and initiate PD pathology (Lionnet et al, page 4, col 2, para 2). The person of ordinary skill would further be motivated to use CsgC curli subunit as this has been shown to be highly effective and a selective inhibitor of PD associated AS amyloid formation, and can inhibit CsgA. Lastly, the person of ordinary skill would have been motivated to use a stool sample for detecting CsgA, as fecal samples show marked differences in PD patients, and changes in fecal microbiota can influence “PD pathology and disease course” (Keshavarzian et al). The person of ordinary skill would have expected success because bacterial amyloidogenesis related to CNS diseases was known and investigated before the effective filing date of the instant invention. 
33.		Thus, the claimed invention as a whole was prima facie obvious over the combined teachings of the prior art.

34.		Claims 36-37, 39, 41, 43-44, 46, 48, 50-51, 55, and 59 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Chen et al. (2016), in view of Kong et al (2006), and Farlow et al (GeneReviews® 5/24/2014 – abstract pages 1-2), in further view of Lindquist et al (2010), Evans et al, (2015), and Keshavarzian et al (2015). The rejection is maintained and extended to amended claims for reasons of record in the Office Action dated 10/14/2021. Minor modifications have been made to address current amendments. It is noted that previously rejected claim 58 is now cancelled.
35.	NOTE: Although stated in the previous rejection, that the cited references can be construed as teaching that the subject is not having an identified genetic risk of the disease, the present rejection is based upon actual consideration of significance of genetic testing and risk prediction.
36.		The teachings of Chen et al, Kong et al, Lindquist et al, Evans et al, and Keshavarzian et al are set forth above. 
37.		Chen et al, Kong et al, Lindquist et al, Evans et al, or Keshavarzian et al are silent with respect to the subject not having an identified genetic risk of parkinsonism.
38.		Farlow et al in a PD overview, teach that currently available genetic tests for the diagnosis of PD, “are not useful in risk prediction” for subjects with no family history of PD (or those with no identified genetic risk of PD) (Diagnosis/testing).
39.		It would have been, therefore, obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention for using the concept that the bacterial amyloid curli protein results in increased AS deposits in the intestinal gut and in the brain, indicating PD or increased risk of PD (parkinsonism) as taught by Chen et al, and modifying a method comprising receiving a sample of a subject, detecting the presence or levels of amyloid using assays like ELISA, and treating using amyloid inhibitors as taught by Kong et al and Farlow et al, by detecting bacterial CsgA as taught by Lindquist et al., using CsgC can be as an amyloid inhibitor parkinsonian therapeutic in view of the teachings of Evans et al, wherein the sample for detection is stool in view of the teachings of Keshavarzian et al. The person of ordinary skill would have been motivated to assay the CsgA protein as it promotes AS deposits in the gut and brain, leading to a diagnosis of PD, indicating that PD can initiate from gut tissues (Chen et al). The person of ordinary skill would have been further motivated to include a subject not having an identified genetic risk of parkinsonism in the instant diagnostic testing, as genetic identification is not a useful PD risk predictor in subjects with no family history of the disease. The person of ordinary skill would have expected success because bacterial amyloidogenesis related to CNS diseases was known and investigated before the effective filing date of the instant invention. 
40.		Thus, the claimed invention as a whole was prima facie obvious over the combined teachings of the prior art.

41.		Claims 36-37, 39-41, 43-44, 46-48, 50-51, 55, and 59 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Chen et al. (2016), in view of Kong et al (2006) (IDS), Lindquist et al (2010) and Evans et al (2015), and in further view of Agarwal et al (Front Mol Biosc 2: 1-10, 2015) and Keshavarzian et al (2015). The rejection is maintained and extended to amended claims for reasons of record in the Office Action dated 10/14/2021. Minor modifications have been made to address current amendments. It is noted that previously rejected claim 58 is now cancelled.
42.		 The claims recite detecting the presence or level of a nucleic acid encoding CsgA in the sample (claims 40, 47). 
43.		The teachings of Chen et al, Kong et al, Lindquist et al, and Evans et al, are set forth above.
44.		Chen et al, Kong et al, Lindquist et al, or Evans et al, do not teach detecting the presence or level of a nucleic acid encoding CsgA in the sample.
45.		Agarwal et al teach that molecular diagnostics is a powerful method of detecting and diagnosing at an early stage of neurodegenerative diseases like PD, by use of biomarkers, and that altered expression of RNAs can be attractive means for clinical diagnosis (page 1, para 1, 4; page 2, col 2, para 1). Agarwal et al teach that molecular diagnostics biomarkers for PD allow an early identification of the disease, and subsequent monitoring of “the effectiveness of neuroprotective therapies for PD” (page 4, col 2, para 3). The reference also teaches that the biomarkers can be analyzed from biological fluids (or samples from subject), which would be more cost-effective than the more expensive diagnostic imaging (page 6, col 1, para 2, 3).
46.		Chen et al, Kong et al, Lindquist et al, Evans et al or Agarwal et al do not teach a stool sample.
47.		The teachings of Keshavarzian et al are set forth above. Keshavarzian et al also teach the detection of different genes from the DNA extracted from feces (page 1352, col 2, last para).
48.		It would have been, therefore, obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention for using the concept that bacterial amyloid curli protein results in increased AS deposits in the intestinal gut and in the brain, indicating PD or increased risk of PD (parkinsonism) as taught by Chen et al, and modifying a method comprising receiving a sample of a subject, detecting the presence or levels of amyloid using assays like ELISA, and treating using amyloid inhibitors as taught by Kong et al, by detecting bacterial CsgA as taught by Lindquist et al. and using CsgC as an amyloid inhibitor parkinsonian therapeutic in view of the teachings of Evans et al, wherein the CsgA levels would be a nucleic acid in view of the teachings of Agarwal et al, and the sample for detection is stool in view of the teachings of Keshavarzian et al. The person of ordinary skill would have been motivated to use nucleic acid for detection and diagnosis, as it would provide an early diagnosis of the disease, and would be more cost-effective than the more expensive diagnostic imaging (Agarwal et al). The person of ordinary skill would also have been motivated as changes in the “pathologies, biochemistries and genetics of patients” can provide a comprehensive information about the disease for proper diagnosis (Agarwal et al, page 3, col 1, para 2). The person of ordinary skill would have been motivated to detect nucleic acid in a stool sample as fecal samples of PD patients show significant difference in microbial population and gene as compared to healthy control (HC) subjects (Keshavarzian et al). The person of ordinary skill would have expected success because bacterial amyloidogenesis related to CNS diseases was known and diagnostic tests using nucleic acid levels were conducted, before the effective filing date of the instant invention. 
49.		Thus, the claimed invention as a whole was prima facie obvious over the combined teachings of the prior art.

	Applicant’s response:
50.		Applicant argues that the cited references alone or in combination do not teach the invention as recited in amended claim 36. Applicant asserts that Chen does not teach or suggest the method steps of detection of CsgA in a sample, determination that the subject has parkinsonism, or reasonably suggest administration of an amyloid inhibitor. Applicant argues that the secondary references - Kong, Lindquist, Evans, Keshavarzian, Lionnet, Farlow, Agrawal – do not cure the deficiencies of Chen, or reasonably suggest the method of amended claim 36 directed to administering an amyloid inhibitor that inhibits the interaction of synuclein with a bacterial amyloid protein comprising a curli subunit. Applicant concludes that amended independent claim 36 is non-obvious over the cited combination, and requests withdrawal of the rejections. 	
51.		Applicant’s arguments are fully considered, however, are not found to be persuasive. Applicant’s argument that Chen does not teach detection of CsgA in a sample, determination that the subject has parkinsonism, or reasonably suggest administration of an amyloid inhibitor is considered. However, as stated in the previous Office Action, it is reiterated that Chen et al present the concept that the bacterial amyloid protein curli (or CsgA) results in increased AS deposits in the intestinal gut and in the brain, indicating PD or increased risk of PD (parkinsonism). The skilled artisan would understand a clear communication between the brain and gut microbiota influencing PD or parkinsonian pathogenesis. It has been acknowledged that Chen et al do not teach the method (using a stool sample, detection of CsgA, administration of parkinsonian therapeutic) as claimed. Appropriate references are added to provide said teachings and render the claimed invention obvious over the combined art. Applicant is reminded that this is a 103 rejection.
52.		Applicant’s argument with respect to the remaining cited references, viz Kong, Lindquist, Lionnet, Agarwal, Evans, that none of these cure the deficiencies of Chen and none teach or suggest the method of amended claim 36, is considered. It is however, restated that the references are not used alone, rather used in combination to show non-obviousness of the claimed method. The Chen reference teaches that not only there is an understandable connection between bacterial CsgA and parkinsonism or PD, there also exists a notable communication of proteins between the gut (extra-brain tissues) and the brain via nerves and hematogenous connections. Applicant is again reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The rejections are therefore, maintained.
	
Conclusion

53.	No claims are allowed. 
54.			THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).    
55.		A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
56.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aditi Dutt whose telephone number is (571)272-9037.  The examiner can normally be reached on M-F 9:00am-5:00pm.
57.		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	58.		Information regarding the status of an application may be obtained from 
	the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov/. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/A. D./
Examiner, Art Unit 1649
16 May 2022

/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644